Case 2:16-cr-00540-.]I\/|A-S|L Document 341 Filed 12/20/18 Page 1 of 1 Page|D #: 4045

LAW OFFICE OF
JOHN F. CARMAN
666 oLD coUNTRy RoAD TELEPHONE (516) 683-3600
sUITE 501 FAcsIMILE (516) 683-8410
GARDEN cITY, NEW YoRK 1 1530 JQHN@JOHNCARMANLAW.coM

 

December 20, 2018

VIA ECF

Honorable Joan Azrack
United States District Judge
Eastern District of New York
100 Federal Plaza

Central Islip, New York 11722

Re: United States v. Linda Mangano
Indictment No. 16-cr-540

Dear Judge Azrack:

Linda Mangano hereby joins in the December 19, 2018 motion filed by co-
defendant, Edward Mangano.

Thank you for your courtesy.
Very truly yours,
/s/John F. Carman
JOHN F. CARMAN
(JC 7149)

JFC/ams

